Mr. Justice Huger
delivered the opinion of the court:
There is no doubt that a son may hold adversely to a parent. Their intimate connection may support a presumption against the claims of the son, but this presumption may be rebutted by evidence.
In all cases, the character of the possession is a question for the jury. In this case, the evidence was conclusive, that the defendant held the land as his own, not as his fathers. The jury have so found, and the verdict cannot, be disturbed.
The motion is refused.
Justices Johnson, Gantt, Nott and Richardson, poneurredi
Justice Colcock dissented.